DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/20/2022, with respect to claims 1-11 and 13 have been fully considered. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. As to the rejection with prior arts, applicant’s arguments are persuasive. Due to the current amendment to the claims, the rejections under 35 U.S.C. 103 have been withdrawn. However, upon further consideration, the currently amended claims raise new issues with claim 3 which are discussed with the applicant’s representative during an examiner-initiated interview. To overcome the possible rejection under 35 U.S.C. 112(d), examiner proposes to cancel claim 3. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-2, 4-11 and 13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric King on 05/25/2022.

The examiner's amendments are as follows:
Please cancel claim 3.
Allowable Subject Matter
Claims 1-2, 4-11 and 13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an automated analyzer, comprising, in combination with the other recited elements, the discharge section is connected to the vacuum exhaust system through a fourth path, the control section is configured to vacuum-exhaust the discharge section by controlling the vacuum exhaust system, a valve body having a state to block a flow path is provided in each of said plurality of first paths, and during the vacuum-exhausting of the discharge section, the control section is configured to control the pressure adjustment mechanism to prevent fluid flow between the suction container and the vacuum exhaust system such that an inside of the suction container is maintained in a constant vacuum state.

With regard to Claim 11, the prior arts of the record do not teach or fairly suggest an automated analyzer, comprising, in combination with the other recited elements, connecting the discharge section to the vacuum exhaust system such that the discharge section is vacuum-exhausted by the vacuum exhaust system while sucking a waste liquid into the suction container; connecting the suction container to the discharge section, and the waste liquid is transferred to the discharge section, and after the waste liquid is transferred to the discharge section, blocking the connection between the suction container and the discharge section and the connection between the vacuum exhaust system and the discharge section, and releasing the discharge section to the atmosphere, such that an inside of the suction container is maintained in a constant vacuum state.

With regard to Claim 13, the prior arts of the record do not teach or fairly suggest a liquid discharge method for an automated analyzer, the method comprising, in combination with the other recited steps, a step of sucking a second waste liquid into the suction container from the measurement units without releasing the suction container to the atmosphere; and a step of transferring a mixed liquid of the first waste liquid and the second waste liquid in the suction container to the discharge section, wherein during the vacuum-exhausting of the discharge section, the pressure adjustment mechanism is configured to prevent fluid flow between the suction container and the vacuum exhaust system such that an inside of the suction container is maintained in a constant vacuum state.

Claims 2 and 4-10 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861